UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7859



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


HAYWOOD WILLIAMS, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CR-80-14-N, CA-97-379-2)


Submitted:   August 31, 1998                 Decided:   October 14, 1998


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Haywood Williams, Jr., Appellant Pro Se. Raymond Alvin Jackson,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Williams, Nos. CR-80-14-N; CA-97-379-2

(E.D. Va. June 5, Oct. 8 & Nov. 13, 1997). We deny Williams’ mo-

tions for appointment of counsel and for oral argument. Further, we

deny Williams’ motion to supplement the record as moot as this

Court has already accepted the supplemental materials. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2